Citation Nr: 1820532	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip femoral neck stress fracture.  

2.  Entitlement to a rating in excess of 10 percent for left hip femoral neck stress fracture.  

3.  Entitlement to a compensable disability rating for right thigh flexion, from March 9, 2017.

4.  Entitlement to a compensable disability rating for right thigh extension, from March 9, 2017.

5.  Entitlement to a compensable disability rating for left thigh flexion, from March 9, 2017.

6.  Entitlement to a compensable disability rating for left thigh extension, from March 9, 2017.

7.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.  

8.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.  

9.  Entitlement to a disability rating in excess of 10 percent for right knee instability, from March 9, 2017.

10.  Entitlement to a disability rating in excess of 10 percent for left knee instability, from March 9, 2017.

11.  Entitlement to a rating in excess of 10 percent for right stress reaction with residual pain localized to foot and ankle (right foot/ankle disorder).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2016 the Board remanded the above claims for additional development.  The Board also granted a total disability rating based on individual unemployability (TDIU). 
 
In a May 2017 rating decision, the RO granted service connection for right and left knee instability, with 10 percent disability ratings, effective March 9, 2017.  The RO also granted service connection for right and left thigh limitation of extension and flexion, with noncompensable ratings, effective March 9, 2017.  The Veteran has not appealed that decision.  However, they will be considered as part and parcel of the current increased rating claims.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right hip femoral neck stress fracture is manifested reports of pain.  

2.  For the entire appeal period, the Veteran's left hip femoral neck stress fracture is manifested reports of pain.    

3.  From March 9, 2017, the Veteran's right thigh flexion had a noncompensable level of limited motion.

4.  From March 9, 2017, the Veteran's left thigh flexion had a noncompensable level of limited motion.

5.  From March 9, 2017, the Veteran's right thigh extension had a noncompensable level of limited motion.

6.  From March 9, 2017, the Veteran's left thigh extension had a noncompensable level of limited motion.

7.  For the entire appeal period, the Veteran's right knee patellofemoral syndrome is manifested by reports of pain and noncompensable levels of limited motion.

8.  For the entire appeal period, the Veteran's left knee patellofemoral syndrome is manifested by reports of pain and noncompensable levels of limited motion.

9.  From March 9, 2017, the Veteran's right knee instability is manifested by slight instability.

10.  From March 9, 2017, the Veteran's left knee instability is manifested by slight instability.

11.  For the entire appeal period, the Veteran's right stress reaction with residual pain localized to foot and ankle is manifested by slight impairment and reports of pain.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for right hip femoral neck stress fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5253 (2017).

2.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for left hip femoral neck stress fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5253 (2017).

3.  From March 9, 2017, the criteria for a compensable disability rating for right thigh flexion have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5252 (2017).

4.  From March 9, 2017, the criteria for a compensable disability rating for left thigh flexion have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5252 (2017).

5.  From March 9, 2017, the criteria for a compensable disability rating for right thigh extension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5251 (2017).

6.  From March 9, 2017, the criteria for a compensable disability rating for left thigh extension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5251 (2017).

7.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260-5024 (2017).

8.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260-5024 (2017).

9.  From March 9, 2017, the criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

10.  From March 9, 2017, the criteria for a disability rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017).

11.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for right stress reaction with residual pain localized to foot and ankle have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5099-5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased ratings are warranted for her service-connected bilateral hips, knees, and right ankle, each of which has been rated at 10 percent.

During the applicable appeal period, the Veteran underwent VA examinations for all the claimed disabilities in August 2010, June 2015, June 2015 (for the hip only), August 2015, and March 2017.  The Board notes that the March 2017 VA examination is the most adequate, as it addresses pain on active and passive motion, in weight-bearing, and non-weight bearing.  As such, while the Board will consider the other evidence of record, the March 2017 VA examination findings will provide the most competent and probative evidence of record.  Furthermore, the Veteran claimed that the March 2017 VA examination was performed at a time when her hips, knees, and ankle were having a flare-up.

The Board initially finds that the Veteran is not credible in her reports of pain and limitation, including during her VA examinations.  Such reports are inconsistent with the objective evidence of record.  For example, during the August 2015 VA examination, the Veteran claimed that she could not perform range of motion testing due to pain and was "paralyzed" and had "constant" use of wheelchair since 2006.  However, she did not indicate use of assistive device, such as a wheelchair, during the June 2014 or June 2015 VA examinations.  Furthermore, VA medical records do not indicate any paralysis or that it ever issued her a wheelchair.  In contrast, an October 2008 VA medical record documented that she reported pain with prolonged walking.  

A May 2009 VA medical record noted that the Veteran was ambulatory.  A July 2015 VA medical record documented that the Veteran had arrived ambulatory, not in a wheelchair.  An October 2015 VA medical record documented that she reported having to use her crutches because "she did too much yesterday with walking to the VA after missing the bus."  A November 2015 VA medical record documented that she reported that she had forgotten her ankle brace and was requesting a new one, and stated "[s]he states she has increased ankle pain from all the walking here."  Moreover, in another November 2015 VA medical record, she was evaluated for medical clearance for VA recreational activities.  The VA medical provider cleared her for the following activities: bowling, bicycling, running, wood shop, fitness center, Zumba, body pump, and stretching/body flow, without limitations.  Light weight training was also cleared.  Subsequent VA medical records document her attendance at numerous fitness training classes, without indications of physical problems from taking part in those classes.  

Additionally, an April 2009 VA EMG consult documents reports of chronic pain.  The VA medical provider noted that the Veteran "was saying 'ouch' with sitting on chair and extending her left leg herself;" the provider then noted he "observed tying shoe laces without difficulty" and found that the EMG study was normal.  

Furthermore, other VA medical records, including those contemporaneous to the Veteran's VA examinations, generally do not show complaints of, or treatment for, the reported disabilities, despite reports of severe symptoms.  For example, during her August 2010 VA examination she reported being unable to lie down or rotate her hips due to pain, yet in September 2010 when she submitted contemporaneous VA medical evidence regarding an unemployability claim it did not reference physical disabilities at all.  Given the inconsistencies of record, the Board finds that the Veteran's reports as to the functional impact of her musculoskeletal disabilities are not credible.

I.  Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

II. Right and Left Hip Increased Rating Claims

The Veteran contends that higher disability ratings are warranted for each hip.  

A.  Applicable Law 

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.  In the instant case, the RO appears to have previously granted a 10 percent disability rating for each hip in view of painful or limited motion, by analogy to arthritis.  

Under Diagnostic Code 5010, traumatic arthritis is rated as Diagnostic Code 5003 for degenerative arthritis, which in turn is rated under loss of motion of affected joint, which in this case is the hip.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252, for limitation of flexion of the thigh, a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; and a maximum assignable 40 percent rating, where limited to 10 degrees. 

Other potentially applicable diagnostic codes include Diagnostic Code 5251, for limitation of extension of the thigh, under which a single 10 percent rating is assignable for extension limited to 5 degrees. 

Diagnostic Code 5253 also provides for a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

B.  Factual Background and Analysis

The RO initially rated this disability by analogy under Diagnostic Code 5099-5010, as traumatic arthritis, with a 10 percent rating for each hip.  In a May 2017 rating decision, the RO granted service connection for right and left thigh limitation of extension and flexion, with noncompensable ratings, effective March 9, 2017.  

The Board notes that the Veteran generally does not receive medical treatment for either hip.  Although there is an occasional report of hip pain, none of the VA medical records document findings for rating purposes.  For example, a June 2011 VA medical record document a complaint of hip pain, but the VA medical provider found that her pain was probably not due to fractures.  A February 2016 VA medical record documented a reported history of chronic pain in the hips from fractures, but the VA medical provider found that CT of the pelvis was normal and X-rays showed no evidence of fractures.

The Board notes that the VA examination in August 2010 documented that the Veteran was unable to lay flat or tolerate range of motion.  Similarly, the June 2015 VA examiner noted that he was unable to perform range of motion testing, due to the Veteran's inability to tolerate pain.  The Board finds, as explained above, such reports of pain and complete incapacity are not credible.  Furthermore, a June 2011 VA medical record found that the Veteran's complaints of hip pain "probably are not due to fractures."  The provider found no osteopratic distal (fracture) site, but rather indicated it was a nonservice-connected alcohol related injury and alcoholic bone disease.  The Board will rely on the other VA examinations of record.   

Per VA examinations in August 2010, June 2014, August 2015, March 2017 VA examinations there was no ankylosis, malunion or nonunion of the femur, or flail hip joint.  As such, rating under Diagnostic Code 5254 for hip, flail joint, or 5255 for impairment of femur is not indicated.  

A compensable rating under Diagnostic Code 5252 for limitation of flexion would require flexion limited to 45 degrees or less, while a compensable rating under Diagnostic Code 5251 for limitation of extension would require extension limited to 5 degrees.  None of the VA examinations that included range of motion findings document findings indicative of a compensable rating.  For example, the March 2017 VA examination noted bilateral flexion of 0 to 120 degrees and extension to 0 to 25 degrees, with other bilateral findings of flexion from 0 to 125 degrees and extension greater than 5 degrees in the June 2014 VA examination and flexion from 0 to 125 degrees and extension to 30 degrees in the August 2015 VA examination.  Such noncompensable findings are consistent with the RO's grant of noncompensable flexion and extension of each hip, from March 9, 2017, in the May 2017 rating decision.

The Board has considered whether a separate compensable evaluation may be made for limitation of motion of the hip due to arthritis under Diagnostic Code 5003 and 5010.  However, the Veteran does not have an x-ray diagnosis of arthritis, as indicated in VA examination X-rays performed in June 2015, June 2014, and August 2010.  

Diagnostic Code 5253 also provides for compensable 10 percent rating for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  The other VA examinations that included range of motion findings did not document findings indicative of a compensable rating.  The June 2014 and August 2015 VA examinations noted no limitation on ability to cross legs, no abduction lost beyond 10 degrees, and no limitation of rotation beyond 15 degrees.  

The March 2017 VA examiner found bilateral abduction to 0 to 40 degrees, though the examiner did note that the Veteran was unable to cross either leg.  Such limitation is indicative of the 10 percent disability rating previously granted by the RO.  As indicated in the March 2009 rating decision wherein service connection was granted, a higher rating would require abduction limited beyond 10 degrees.  Similarly, the RO granted separate ratings for flexion and extension (from March 9, 2017), but not abduction, in the May 2017 rating decision.  As such, the RO appears to have previously granted the 10 percent rating, by analogy and at least in part, based on limitation of abduction.  As such, the limitation of abduction has already been considered as part of the current 10 percent disability rating and a higher rating is not warranted.

For the sake of clarity, the Board will change the code under which the Veteran is rated from Diagnostic Code 5099-5010 to Diagnostic Code 5253, as the Veteran does not have arthritis, but does have limitation of abduction.  In changing the Diagnostic Code under which the Veteran's disability is evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), but as her 10 percent rating under Diagnostic Code 5099-5010 has been in effect for less than 20 years, it is not protected.  As such, Murray is inapplicable in the instant case.  The Board wishes to make clear that although it is changing the diagnostic code, the effective 10 percent rating that the Veteran receives is not changing and such a change will not affect the amount of her benefit.

The Board finds that the evidence of record does not support finding that a disability rating in excess of 10 percent for right or left hip femoral neck stress fracture (to include finding that a separate disability rating for right or left thigh flexion or extension prior to March 9, 2017) is not warranted.  The Board further finds that the evidence of record does not support finding that and that a compensable disability rating is warranted for right or left thigh flexion or extension from March 9, 2017.  

III. Right and Left Knee Increased Rating Claims

The Veteran contends that higher disability ratings are warranted for each knee.

A.  Applicable Law

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

B.  Factual Background and Analysis

The RO initially granted service connection for right and left patellofemoral syndrome, and rated it under Diagnostic Code 5260-5024.  Under Diagnostic Code 5024 tenosynovitis is rated by limitation of motion of affected part.  The RO then in turn rated the knees under Diagnostic Code 5260 for limitation of flexion of the knee.  In a May 2017 rating decision, the RO granted service connection for right and left knee instability, with separate ratings or 10 percent for each knee, rating it under Diagnostic Code 5257 for instability.  

The Board finds that the Veteran generally does not receive medical treatment for either knee, and that the treatment that she does receive, generally does not document findings for rating purposes.  At most, there is indication of knee pain, such as a receipt of knee braces for unspecified knee pain indicated in a March 2013 VA medical record.  A June 2011 VA medical record documented a report of pain, which the provider found probably not due to fractures.  A July 2015 VA medical record included evaluation of the knee; the provider found no swelling, no erythema, and range of motion within normal limits.  

The Board finds that the Veteran has demonstrated some limitation of motion of each knee.  Range of motion tests for the bilateral knees have shown motion of 0 to 60 degrees (August 2010 VA examination), 0 to 140 degrees (June 2014, August 2015, and March 2017 VA examinations).  The March 2017 VA examination specifically found no additional loss of range of motion with passive motion or non-weight bearing.  

Based on the foregoing, the medical evidence shows that neither knee had flexion limited to 45 degrees or less.  As such, a compensable rating for limitation of flexion alone (under Diagnostic Code 5260) would not be warranted.  

Similarly, a compensable rating under for limitation of extension (under Diagnostic Code 5261) would not be warranted, under either knee, as the evidence demonstrated that the Veteran's right and/or left knee extension was not limited to 10 degrees or more.  

A separate compensable evaluation may be made for limitation of motion of due to arthritis under Diagnostic Code 5003 and 5010 is not warranted, as the Veteran does not have an X-ray diagnosis of arthritis, per X-rays performed in June 2015, June 2014, and August 2010.  

Furthermore, prior to March 9, 2017, VA examiners (including in August 2010, June 2014, and August 2015) have consistently found each knee to have stability, such that a disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted prior to March 9, 2017.  

On March 9, 2017, the March 2017 VA examination showed slight lateral instability, based on the lowest instability finding possible made at that time.  As such, from that time, the RO granted a 10 percent disability rating was granted.  As no more than slight instability was found, a disability rating in excess of 10 percent is not warranted from that time.

Ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula of malunion or nonunion, and genu recurvatum are not indicated in this case.  Specifically, the VA examinations, such as the March 2017 VA examination, found no ankylosis, malunion or nonunion, removal of semilunar cartilage, or genu recuvatum.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5258, 5259, 5262, and/or 5263 is not appropriate.  

The Board finds that the evidence of record does not support finding a disability rating in excess of 10 percent for either the left or right knee patellofemoral syndrome, to include separate ratings for right or left knee instability prior to March 9, 2017.  The evidence of record also does not support finding a disability rating in excess of 10 percent for right and left knee instability, from March 9, 2017.  

IV. Right Stress Reaction with Residual Pain localized to Foot and Ankle 
Increased Rating Claim

The Veteran contends that a disability rating in excess of 10 percent is warranted for her service-connected stress reaction with residual pain to the ankle and foot.

A.  Applicable Law

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected ankle disabilities.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula. With malunion, a slight ankle disability warrants a 10 percent rating; a moderate ankle disability warrants a 20 percent rating; and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation. 

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion less than 30 degrees warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants 30 percent rating.  Ankylosis of the ankle in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.

Under Diagnostic Code 5271, that code addresses limited motion of the ankle, providing a 10 percent rating for moderate limitation of motion, and a 20 percent rating for marked limitation of motion.

Under Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent rating.  Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position warrants a 20 percent rating. 

Under Diagnostic Code 5273, a malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating.  A malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating. 

Under DC 5274, an astragalectomy warrants a 20 percent rating.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

B.  Factual Background and Analysis

The RO initially granted service connection for right stress reaction with residual pain localizing to foot and ankle, and rated this disability by analogy under Diagnostic Code 5299-5262.  Although the Veteran does not have nonunion or malunion of the tibia and fibula, the RO appears to have rated by analogy based on finding a slight ankle disability, noting tenderness at the medial tibial border, granting a 10 percent disability rating.

The Board finds that the Veteran generally does not receive medical treatment for the right stress reaction with pain to the foot and ankle.  At the March 2017 VA examination, the Veteran reported that she had re-fractured her foot 5 years previously, and was casted for 6 months.  A July 2010 VA medical provider found that the Veteran had a distal fracture, but that it was most likely alcohol related injury due to alcoholic bone disease.  A May 2014 VA medical record documented a complaint of right foot pain.  She reported a twisting injury while walking about the previous 12-hours.  The provider noted a diagnosis of foot and ankle pain, to be treated with her personal walking boot at home and crutches for 3 days.  At that time, she was discharged with a diagnosis of sprain of foot.  As such, to the extent that such post-service injuries regarding foot fractures have occurred, they are not part of the service-connected right stress reaction with residual pain localizing to the foot and ankle.

If rating under analogy under Diagnostic Code 5299-5262, a higher rating would require moderate or marked ankle disability or loose motion.  The August 2010 VA examination found no deformity, malalignment, and normal range of motion.  The June 2014 VA examiner found no functional loss or limitation or assistive devices; the examiner specifically found the disability was asymptomatic.  The August 2015 and March 2017 VA examiners found no dislocation or malunion, no pain and normal motion.  As such, higher ratings are not supported by the record.

Other possibly applicable codes for rating the ankle do not support a higher rating.  

Under Diagnostic Code 5271, a compensable rating requires moderate to marked ankle limitation of motion.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  VA examinations do not support such a finding, as the documented findings of normal dorsiflexion and plantar flexion, in August 2010, June 2014, August 2015, and March 2017.   

Ankylosis, for a rating under Diagnostic Code 5272 for ankylosis of the ankle or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis, was also not indicated by any of the VA examiners.  Similarly, a malunion of the os calcis or astragalus, or alternatively astragalectomy, was not found by VA examiners, for a rating under Diagnostic Code 5273 or Diagnostic Code 5274 respectively.

The Veteran underwent foot VA examinations, in June 2014 and March 2017.  The June 2014 and March 2017 VA examination found no foot diagnoses for ratings under Diagnostic Codes 5271 to 5283, for listed foot disorders, though it did note the service-connected disability.  

The March 2017 VA examiner specifically found no x-ray findings of arthritis at that time, though in September 2010 she had had non-displaced fractures of the second through fourth metatarsals.  The examiner found no functional loss for right lower extremity attributable to claimed condition.  The March 2017 VA examiner noted healed foot fractures.  As noted above, such fractures developed after service.  Although Diagnostic Code 5284 allows for rating other foot injuries, the evidence makes clear that a foot injury is not indicated as part of the service-connected stress reaction, though pain is indicated.  Rather, as made clear in the March 2008 rating decision, the RO granted service connection for right stress reaction with residual pain localized to foot and ankle, noting a shin splint condition.  As such, the service-connected disability is more appropriately described in the rating by analogy under Diagnostic Code 5262 for impairment of the tibia and fibula.

Based on the above evidence, the Board finds that a disability rating in excess of 10 percent for right stress reaction with pain to the ankle and foot is not supported by the record.

V.  Additional Considerations for All Increased Rating Claims

The Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss for higher ratings of the bilateral hips, bilateral knees, or right stress reaction with residual pain localized to foot and ankle.  Generally, under the rating criteria, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 for knee flexion or Diagnostic Code 5261 for extension, or any other knee disorder, until March 9, 2017 (at which time knee instability was found and a separate 10 percent rating was granted) or in regards to any of the applicable diagnostic codes with the ankle (only rating by analogy for slight ankle disability despite findings of no limitation of motion, ankylosis or other impairment).  Similarly, she is not entitled to a compensable rating under any of the diagnostic codes for the hips, until March 9, 2017, (at which time she met a 10 percent disability rating for hip abduction, but no higher, and already part of the 10 percent disability rating previously granted).  Despite the lack of findings prior to March 9, 2017, the RO appears to have granted the Veteran a 10 percent rating for each knee and hip, based on the Veteran's reports of painful, limited motion.  See Burton, supra.  However, the medical findings as to the hips, knees, and right stress reaction are not consistent with higher evaluations.  

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of her service-connected disabilities and notes that lay testimony can be competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered; however, as explained above, the Board has found such reports are not credible.  

The Board finds that no disability results in functional loss in excess of the ratings provided.  Indeed, the Board notes that the March 2017 VA examination had been performed at a time the Veteran claimed all her claimed disabilities were in flare-ups, yet did not support finding higher disability ratings were warranted.  Furthermore, the Veteran's pain appears to have been contemplated by the RO in granting 10 percent ratings for each knee and hip and right stress reaction with pain to the ankle and foot.  Additionally, as discussed previously, other than her nonservice-connected foot fractures (that developed after service due to foot injury), her July 2011 VA medical provider found her pain to likely be due nonservice-connected alcohol related injury and alcoholic bone disease.  Moreover, the competent evidence fails to demonstrate moderate instability or subluxation of the knee or compensable range of motion findings for the hips for higher ratings from March 9, 2017.  Given that the Board has found the Veteran's reports to not be credible, the Board primarily relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of any hip, knee, or right stress reactions with pain to the ankle and foot pathologies.

The Board has considered whether staged ratings are appropriate for the service-connected disabilities.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period for each service-connected disability.  Therefore, assigning staged ratings for such disabilities are not warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  A disability rating in excess of 10 percent for right or left hip femoral neck stress fracture is denied.  Compensable disability ratings for right and left thigh flexion and extension, from March 9, 2017, are denied.  A disability rating in excess of 10 percent for right or left knee patellofemoral syndrome is denied.  Disability ratings in excess of 10 percent for right or left knee instability, from March 9, 2017, are denied.  Finally, a disability rating in excess of 10 percent for right stress reaction with pain to the ankle and foot is denied. 


ORDER

A disability rating in excess of 10 percent for right hip femoral neck stress fracture is denied.  

A disability rating in excess of 10 percent for left hip femoral neck stress fracture is denied.  

A compensable disability rating for right thigh flexion, from March 9, 2017, is denied.

A compensable disability rating for right thigh extension, from March 9, 2017, is denied.

A compensable disability rating for left thigh flexion, from March 9, 2017, is denied.

A compensable disability rating for left thigh extension, from March 9, 2017, is denied.

A disability rating in excess of 10 percent for right knee patellofemoral syndrome is denied.  

A disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.  

A disability rating in excess of 10 percent for right knee instability, from March 9, 2017, is denied.  

A disability rating in excess of 10 percent for left knee instability, from March 9, 2017, is denied.  

A disability rating in excess of 10 percent for right stress reaction with residual pain localizing to the foot and ankle is denied.  




______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


